                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

DEVONTE MD KING,                                            4:21CV3052

                    Plaintiff,
                                                        MEMORANDUM
       vs.                                               AND ORDER

KENDELL ALLISON and
J. ERICKSON,

                    Defendants.


       On May 6, 2021, the court ordered Plaintiff to file an amended complaint by
June 7, 2021, or face dismissal of this action. (Filing 7.) To date, Plaintiff has not
filed an amended complaint or taken any other action in this matter.

      IT IS THEREFORE ORDERED:

      1.      This matter is dismissed without prejudice because Plaintiff failed to
prosecute it diligently and failed to comply with this court’s orders.

      2.     The court will enter judgment by a separate document.

      Dated this 8th day of June, 2021.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge
